NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                          JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-10101

                Plaintiff - Appellee,            D.C. No. 4:13-cr-01333-RCC

 v.
                                                 MEMORANDUM*
MARTIN NAVARRO-PUERTA, a.k.a.
Martin Navarizo-Puerta, a.k.a. Martin
Missael Navarro-Puerta,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Kimberly A. Moore, Circuit Judge, Presiding**

                              Submitted June 22, 2015***

Before:         HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The Honorable Kimberly A. Moore, United States Circuit Judge for
the Federal Circuit, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martin Navarro-Puerta appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we vacate and remand to the district court for

resentencing.

      Navarro-Puerta contends that the district court procedurally erred by treating

the Guidelines as mandatory. The record suggests that the district court may have

believed it could not vary from the Guidelines range under 18 U.S.C. § 3553(a).

See Gall v. United States, 552 U.S. 38, 51 (2007) (it is procedural error to treat the

Guidelines as mandatory). Furthermore, the record shows that the district court

incorrectly believed that it was obligated to impose a term of supervised release.

See U.S.S.G. § 5D1.1(c). Accordingly, we vacate the sentence and remand for

resentencing.

      In light of this disposition, we do not reach Navarro-Puerta’s remaining

contentions.

      VACATED and REMANDED for resentencing.




                                           2                                    14-10101